DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant has amended claim 1 to recite “a reformed-gas valve disposed in the reforming passage and configure to be opened to supply the reforming air to the reformer…”. Applicant claims support for this in ¶ [0060] and Fig. 1. ¶ [0060] of the disclosure simply notes that “stop valve 38” (the reformed-gas valve) is configured to control reformed gas to the engine and as shown in Fig. 1 the valve 38 is used in the outlet of the reformer 36 for this purpose. Therefore it is assumed that the implication is that valve 38 opening to allow flow is also what allows flow of air through the reformer 36 and that is the method by which it facilitates flow through it. There is no direct discussion on this, so to avoid a rejection for new matter, this assumption will be used for the claim interpretations. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai et al (JP 2008-63996 A). A translation is provided. 
Regarding claim 1, Sakurai discloses an engine including a reformer that is configured to reform fuel into a reformed gas (¶ [0001], engine reforms hydrocarbon gas into reformed gas), comprising: 
an intake flow passage 18 configured to flow intake air to the engine; a reforming flow passage provided with the reformer 25 and configured to flow reforming air to the reformer and to flow the reformed gas from the reformer to the intake flow passage (Fig. 1, passage leads intake air into the reformer 25 and then back into the intake flow passage 18); 
a main fuel-supply unit 8 disposed in the intake flow passage and configured to supply the fuel to the intake flow passage (Fig. 1, shown unit 8 injects fuel into the intake passage 18); 
a reforming-air valve 30 disposed in the reforming flow passage and configured to adjust a flow rate of the reforming air (¶ 0031 and Fig. 1, the valve 30 is a shut valve to control flow into reformer); 
a reforming-fuel injector 25a disposed in the reforming flow passage and upstream from the reformer and configured to supply the fuel to the reforming flow passage (Fig. 1, injector 25a is located upstream from reformer 25 and injects hydrocarbon fuel to be reformed); 
a reformed-gas valve 31 disposed in the reforming flow passage and configured to be opened to supply the reforming air to the reformer and to adjust a flow rate of the reformed gas (Fig. 1 and ¶ [0034], the flow rate control valve 31 adjust reformed gas flow, and further where, as per ¶ [0046] and [0047], the valve 31 is configured to supply the reformed gas and during this time the reformer is heated up to produce quality reformed gas and will continue to do so, thus air must be flowing through the reformer as through the valve 31 being opened to allow flow, the valve 30 is not shut until time t5 which is after the opening of valve 31 as per ¶ [0053]); 
start configured to output a start signal to start the engine (¶ [0035], the engine is started and therefore has a unit to start it); and 
a controller 50 configured to control the main fuel-supply unit, the reforming-air valve, the reforming-fuel injector, and the reformed-gas valve, based on the start signal and an engine status of the engine, wherein 
when the start signal is input, 
the controller is configured to control the reforming-air valve and the reforming-fuel injector to a reformable state in which the fuel is reformable in the reformer (¶ [0037] to [0038], the immediately following engine startup the ECU 50 is configured to control the system to adjust flow of gas to the engine), and 
the controller is configured to control the reformed-gas valve so that the reformed gas flows through the reformed-gas valve with a degree of opening smaller than a normal degree of opening that is a degree of opening of the reformed-gas valve when composition of the reformed gas is in a  stable state before the composition of the reformed gas becomes in the stable state, for a given period of time including at least a period immediately after the engine starts (¶ [0044] and [0045], until the engine reaches a point where reformed gas is stable, the valve 31 reduces flow rate).  
Regarding claim 2, Sakurai discloses the engine according to claim 1, wherein the controller is configured to control the reformed-gas valve so that the degree of opening of the reformed-gas valve gradually increases from an initial degree of opening smaller than the normal degree of opening to the normal degree of opening after the start signal is input (¶ [0053], during switchover to use reformed fuel, the amount of reformed gas is gradually increased)  
Regarding claim 3, Sakurai discloses the engine according to claim 2, wherein the initial degree of opening is a fully-closed degree of opening of the reformed-gas valve, and the normal degree of opening is a fully-opened degree of opening of the reformed-gas valve (¶ [0034], [0044], and [0053] , the valve is shut, then gradually opens to fully open when reformed gas is needed).
Regarding claim 4, Sakurai discloses the engine according to claim 1, wherein the given period of time includes a period in which a predetermined time elapses since the start signal is input (Fig. 4, ¶ [0043] and [0044], the time of valve modification is based on time since engine started).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Shimizu et al (US 8,370,049).
Regarding claim 6, Sakurai discloses the engine according to claim 1, but fails to disclose wherein the engine is an ammonia engine including the reformer that is configured to reform ammonia as the fuel into the reformed gas containing a hydrogen gas. Sakura, for its part, reforms hydrocarbon gasses into hydrogen (¶ [0001]).
However, Shimizu discloses an engine which makes use of ammonia fuel in combination with reformed hydrogen gas for engine operation to reduce harmful/unwanted emissions (Col. 1, Lns. 11-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Sakurai to include an ammonia fuel injection system like that of Shimizu – wherein Sakurai already includes a reformation system for producing hydrogen gas – for the reduction of harmful emissions such as CO2.
Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Applicant argues that the valve 31 is not the valve affect supply of air to the reformer. However, applicant’s own disclosure makes note that the only way valve 38 is “supplying” air to the reformer is by virtue of not being closed to not block throughput of air in the reformer.
In this manner, valve 31 of Sakurai functions the same. The reformer 25 is upstream from a branch passage which leads into a storage unit 33 and a valve 31 into combustion chamber As per ¶ [0052], at time T5 the pump 36 is stopped and gas from the storage unit 33 is sucked into the intake passage 18 through valve 31. At this time valve 31 is open, as are valves 30 and 35, but the flow through 35 is into the branch passage, not out of it. Thus, the only flow through the device 25 is facilitated by the opening of valve 31 which creates a positive flow through reformer 25, the reformer is not halted until time t6, which is when all the valves are shut (¶ [0053]).

Allowable Subject Matter
Claim 5 is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747